Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(2) as anticipated by “Harada.”1
As to claims 1, 6, 9, 14, and 17, Harada discloses a user terminal (UT), i.e., apparatus, and program, and method thereof for the UT and a radio communication system.2  Harada discloses the invention is operable in subframe or time slot variation, “a subframe may be comprised of one or more slots in the time domain”3; “a subframe, a slot and a symbol may be each called by other applicable names.”4
Harada’s teaching includes:
“the present invention, a user terminal has a receiving section that receives downlink control information and downlink data, a transmission section that transmits a delivery acknowledgment signal in response to the downlink data”;5 “user terminal selects the subframe for transmitting HARQ-ACKs based on transmission timing information that is provided in a bit field (X bits) in a DL grant.”6, (i.e., receiving, by a user device, a timing offset value in a downlink grant);
“[b]ased on transmission timing information (p or p') contained in the downlink control information (DL grant) transmitted in SF #0, UE #1 transmits an HARQ-ACK in response to the DL data transmitted in SF #0, in SF #4 …UE #1 transmits HARQ-ACKs in response to the DL data transmitted in SFs #1, #2 and #5, in SF #9,..”; “based on transmission timing information contained in the downlink control information”; “the feedback window can make the subframe that is located a predetermined value before a UL subframe, in which HARQ-ACK feedback is sent, its end point. This predetermined value may be a minimal timing gap (Y) that is configured between a DL subframe and the subframe in which feedback is sent. In this case, the size of the feedback window can be p+1 or p'+1-Y.”7,(i.e., determining a first DL time slot within feedback window based on the slot or unit of the feedback window based on information of a last downlink time slot or unit for which feedback is to be reported in an uplink time slot or unit associable with the timing offset value).
“[t]he user terminal may determine the codebook size based on the feedback window size and the number of non-DL subframes. To be more specific, the user terminal can determine the codebook size based on the value (S-q), which is given by subtracting the number of non-DL subframes (q) from the feedback window size (S).”8, (i.e., determining a size of codebook for the feedback window);
“a user terminal transmits HARQ-ACKs in response to one or more DL subframes. In this case, the user terminal determines the range of DL subframes (feedback window) to cover in HARQ-ACK transmission in a predetermined UL subframe based on predetermined conditions. Depending on what feedback window is configured for feedback transmission in each UL subframe, the user terminal can control the timing for transmitting an HARQ-ACK in response to each DL subframe as feedback.”  Id. at ¶ 0072-0074, (i.e., transmitting feedback for the feedback window in an uplink time unit associable with the timing offset value and based on the determined size of the codebook.) 
As to claims 7 and 15, Harada discloses, “the timing for transmitting uplink control information (for example, HARQ-ACKs) in an unlicensed carrier (for example, SCell)”9, (i.e.,
As to claims 2 and 10, Harada discloses, “[a] feedback window can, for example, make the first DL subframe to command feedback its starting point. The first DL subframe to command feedback may refer to the DL subframe that is located at the top in the time direction among DL subframes where HARQ-ACK transmission is controlled using a certain UL subframe. For example, when transmission timing information (for example p or p') is contained in a DL grant transmitted in a DL subframe, the user terminal can assume that the DL subframe having the largest p or p' in a predetermined range is the first subframe”10, (i.e., determining that a downlink acknowledgment is associated to the uplink time unit for a first time and that a new feedback window has started based on the determined association). 
As to claims 3, 8, 11, and 16, Harada discloses:
“the present inventors have come up with the ideas of controlling codebook size based on the feedback window size that is configured in the subframe in which the HARQ-ACK is transmitted, and/or based on DAIs contained in downlink control information.”11;
“[t]he user terminal may determine the codebook size based on DL assignment indices ( DAIs (Downlink Assignment Indicators (Indices))). The DAI is a value assigned to each scheduled subframe, and used to identify scheduled subframes”12; 
“DAIS to be included in each subframe's downlink control information can be configured in ascending order based on, for example, subframe numbers” 13; 
“[i]n the event DL signals are received in a plurality of subframes, and, if the values of DAIs (cumulative values and/or count values) contained in the downlink control information of each subframe are not continuous, the user terminal can determine the subframes corresponding to the DAIs…”14; 
“it is preferable if the radio base station includes information to indicate the number of scheduling subframes, in the downlink control information of each subframe, in addition to information for use for counting scheduling subframes, and reports these to the user terminal. Note that the information that is used to count scheduling subframes is referred to as "counter DAIs," and the information to indicate the number of scheduling subframes is referred to as "total DAIs.""15;  
“[a]ccording to the present embodiment, the radio base station configures DL DAIs (counter DAIs and/or total DAIs), in the feedback window of each UL subframe, based on the scheduling of each user terminal, and reports these DAIs to each user terminal. Note that the radio base station may be configured to report counter DAIs alone, or report total DAIs alone”16
“[b]ased on the values of DL DAIs contained in received (detected) downlink control information (for example, DL grants) and the amount of downlink control information actually detected, the user terminal can judge whether or not there has been failed reception. Also, the user terminal can determine codebook size based on DL DAIs (counter DAIs and/or total DAIs) provided in the feedback window”17;
“[t]he user terminal can determine that the codebook size is 3 based on the maximum value of counter DAIs (here, 3) and/or the total DAI (here, 3).” 18
In sum, Harada discloses the UT is capable of determining timing such as subframe or time slot number based on the received DAIs.  
As to claims 4, 5, 12, and 13, Harada discloses, “the user terminal can determine the codebook size based on the number of SFs that are actually scheduled in the feedback window.”19 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bunjob Jaroenchonwanit whose telephone number is (571)272-3913.  The examiner can normally be reached on M-F 5:30-13:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-2727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bunjob Jaroenchonwanit/Primary Examiner, Art Unit 2466                                                                                                                                                                                                        3/11/2021
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 	Harada et al.,  US 2019/0364557 
        2 	Id. at Title, ¶ 0236, and claims
        3 	Id. at ¶¶ 0247
        4 	Id. at ¶¶ 0248
        5 	Id. at abstract
        6 	Id. at ¶¶ 0018, 0057, 0059, 0062
        7 	Id. at ¶¶ 0059, 0075, 0104, 0105
        8 	Id. at ¶¶ 0083-0089
        9 	Id. at ¶¶ 0016, 0055
        10 	Id. at ¶ 0074
        11 	Id. at ¶ 0053
        12 	Id. at ¶ 0094
        13 	Id. at ¶ 0095
        14 	Id. at ¶ 0096
        15 	Id. at ¶ 0097
        16 	Id. at ¶ 0098
        17 	Id. at ¶ 0099
        18 	Id. at ¶ 0100
        19 	Id. at ¶ 0101